    Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 1 of 28 PageID #: 295




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    THE TRADING COLLECTIVE, LLC,

                  Plaintiff,                               C.A. No. 20-0311-MN

        v.                                                 JURY TRIAL DEMANDED

    THE MANE CHOICE HAIR SOLUTION LLC,
    NATURE GLOW, and LE CHIQUE BOUTIQUE,

                  Defendants.


        DEFENDANT THE MANE CHOICE HAIR SOLUTION LLC’S ANSWER TO
       PLAINTIFF THE TRADING COLLECTIVE, LLC’S AMENDED COMPLAINT

        Defendant The Mane Choice Hair Solution LLC (“The Mane Choice”) hereby answers the

Amended Complaint of Plaintiff The Trading Collective, LLC (“Trading Collective” or

“Plaintiff”) as follows:

                                           PARTIES1

        1.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 1 of the Complaint and, therefore, denies those

allegations.

        2.     The Mane Choice admits that it is a Delaware Corporation with its registered agent,

the Corporation Trust Company, located at 1209 Orange Street, Wilmington, DE 19801.

        3.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 3 of the Complaint and, therefore, denies those

allegations.


1
  For ease of reference, The Mane Choice follows the outline headings used in the Complaint. To
the extent that such headings are deemed to make factual allegations, The Mane Choice does not
adopt or admit such allegations.
 Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 2 of 28 PageID #: 296




       4.      The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 4 of the Complaint and, therefore, denies those

allegations.

       5.      The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 5 of the Complaint and, therefore, denies those

allegations.

       6.      The Mane Choice admits the allegations in Paragraph 6 of the Complaint.

       7.      The Mane Choice denies the allegations in Paragraph 7 of the Complaint.

                                        JURISDICTION AND VENUE

       8.      Paragraph 8 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, The Mane Choice admits this Court has subject

matter jurisdiction over this action.

       9.      Paragraph 9 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, The Mane Choice admits that it is a Delaware limited

liability company and that it is subject to personal jurisdiction in this Court for the purpose of this

action. The Mane Choice denies the remaining allegations in Paragraph 9 of the Complaint.

       10.     The Mane Choice admits that it has sold products to customers in Delaware and

that it maintains a website accessible over the internet. The remainder of the allegations of

Paragraph 10 are characterizations of fact to which no response is required. To the extent a

response is required, The Mane Choice denies the remainder of the allegations of Paragraph 10.

       11.     Paragraph 11 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, The Mane Choice denies the allegations asserted in

Paragraph 11 of the Complaint.




                                                  2
 Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 3 of 28 PageID #: 297




       12.     Paragraph 12 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, The Mane Choice admits that it has a contractual

relationship with Amazzia and denies the remainder of the allegations of Paragraph 12.

       13.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 13 of the Complaint and, therefore, denies those

allegations.

       14.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 14 of the Complaint and, therefore, denies those

allegations.

       15.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 15 of the Complaint and, therefore, denies those

allegations.

       16.     Paragraph 16 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, The Mane Choice admits that venue in this District

is proper under 28 U.S.C. § 1391(b)(1) for the purpose of this action. The Mane Choice denies

the remaining allegations asserted in Paragraph 16 of the Complaint.

                                       BACKGROUND FACTS

       17.     The Mane Choice admits the allegations in Paragraph 17 of the Complaint.

       18.     The Mane Choice admits that it is the registered owner of U.S. Trademark

Registration Nos. 4790425 and 4977930. The Mane Choice states that the remainder of the

allegations of Paragraph 18 refer to documents attached to the Complaint that purport to be

registration certificates for U.S. Trademark Registration Nos. 4790425 and 4977930, refers to such

documents for a complete and accurate statement of their contents, and denies any allegations




                                                3
 Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 4 of 28 PageID #: 298




inconsistent with their contents.

       19.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 19 of the Complaint and, therefore, denies those

allegations.

       20.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 20 of the Complaint and, therefore, denies those

allegations.

       21.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 21 of the Complaint and, therefore, denies those

allegations.

       22.     Paragraph 22 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations contained

in Paragraph 22 of the Complaint.

                                    ONLINE MARKETPLACES

       23.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 23 of the Complaint and, therefore, denies those

allegations.

       24.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 24 of the Complaint and, therefore, denies those

allegations.

       25.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 25 of the Complaint and, therefore, denies those

allegations.




                                               4
 Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 5 of 28 PageID #: 299




       26.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 26 of the Complaint and, therefore, denies those

allegations.

       27.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 27 of the Complaint and, therefore, denies those

allegations.

       28.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 28 of the Complaint and, therefore, denies those

allegations.

       29.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 29 of the Complaint and, therefore, denies those

allegations.

       30.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 30 of the Complaint and, therefore, denies those

allegations.

       31.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 31 of the Complaint and, therefore, denies those

allegations.

       32.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 32 of the Complaint and, therefore, denies those

allegations.

       33.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 33 of the Complaint and, therefore, denies those




                                               5
 Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 6 of 28 PageID #: 300




allegations.

       34.     The Mane Choice admits that the allegations of Paragraph 34 purport to reproduce

an image of Plaintiff’s recent reviews entitled “Market Supplies,” refers to the original for a

complete and accurate statement of its contents, and denies any allegations inconsistent with its

contents.

       35.     Paragraph 35 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

35 of the Complaint.

                DEFENDANTS [sic] ATTEMPTS TO STIFLE COMPETITION BY
                 FILING FALSE INTELLECTUAL PROPERTY COMPLAINTS

       36.     The Mane Choice denies the allegations in Paragraph 36 of the Complaint.

       37.     The Mane Choice admits that Amazzia has responsibility for monitoring on

Amazon sales of The Mane Choice products and what purport to be The Mane Choice products.

       38.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 38 of the Complaint and, therefore, denies those

allegations.

       39.     Paragraph 39 of the Complaint states a legal conclusion to which a response is not

required.

       40.     Paragraph 40 of the Complaint states a legal conclusion to which a response is not

required.

       41.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 41 of the Complaint and, therefore, denies those

allegations.

       42.     As to itself, The Mane Choice denies the allegations in Paragraph 42 of the



                                                6
 Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 7 of 28 PageID #: 301




Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 42.

       43.     As to itself, The Mane Choice denies the allegations in Paragraph 43 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 43.

       44.     As to itself, The Mane Choice denies the allegations in Paragraph 44 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 44.

       45.     As to itself, The Mane Choice states that Paragraph 45 of the Complaint states a

legal conclusion to which no response is required. As to Defendants other than The Mane Choice,

The Mane Choice lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 45.

       46.     Paragraph 46 of the Complaint states a legal conclusion to which no response is

required.

       47.     Paragraph 47 of the Complaint states a legal conclusion to which no response is

required.

       48.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 48 of the Complaint and, therefore, denies those

allegations.

       49.     The Mane Choice states that the allegations of Paragraph 49 purport to quote from

an article entitled “False Infringement Claims are Rife on Amazon,” refers to the original of such

article for a complete and accurate statement of its contents, and denies any allegations inconsistent

with its contents.




                                                  7
 Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 8 of 28 PageID #: 302




       50.     As to itself, The Mane Choice denies the allegations in Paragraph 50 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 50.

       51.     As to itself, The Mane Choice denies the allegations in Paragraph 51 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 51.

       52.     Paragraph 52 of the Complaint states a legal conclusion to which no response is

required.

       53.      As to itself, The Mane Choice denies the allegations in Paragraph 53 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 53.

       54.     As to itself, The Mane Choice denies making allegations and states that the

remaining allegations in Paragraph 54 of the Complaint state a legal conclusion to which no

response is required. As to Defendants other than The Mane Choice, The Mane Choice lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

54.

       55.     As to itself and as to the alleged complaint submitted to Amazon, The Mane Choice

is without information or knowledge sufficient to form a belief as to the truth of the allegations in

Paragraph 55 of the Complaint and, therefore, denies those allegations and states that the remainder

of the allegations of Paragraph 55 state a legal conclusion to which no response is required. As to

Defendants other than The Mane Choice, The Mane Choice lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 55.

       56.     The Mane Choice states that the allegations of Paragraph 56 purport to quote from




                                                  8
 Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 9 of 28 PageID #: 303




a section of Amazon’s website, refers to the original for a complete and accurate statement of its

contents, and denies any allegations inconsistent with its contents.

       57.     Paragraph 57 does not contain an allegation of fact to which a response is required.

To the extent a response is required, The Mane Choice is without information or knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 57 of the Complaint and,

therefore, denies those allegations.

       58.     The Mane Choice states that the allegations of Paragraph 58 purport to reproduce a

notice from Amazon, refers to the original of such notice for a complete and accurate statement of

its contents, denies any allegations inconsistent with its contents, and lacks information or

knowledge sufficient to form a belief as to the remainder of the allegations of Paragraph 58.

       59.     The Mane Choice states that the allegations of Paragraph 59 refer to a notice from

Amazon, refers to the original of such notice for a complete and accurate statement of its contents,

and denies any allegations inconsistent with its contents.

       60.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 60 of the Complaint and, therefore, denies those

allegations.

       61.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 61 of the Complaint and, therefore, denies those

allegations.

       62.     As to itself, The Mane Choice admits that it has not performed a test purchase,

denies filing the referenced report, and denies the remaining allegations of Paragraph 62. As to

Defendants other than The Mane Choice, The Mane Choice lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 62.




                                                  9
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 10 of 28 PageID #: 304




       63.      As to itself, The Mane Choice admits that it did not have specific knowledge of a

particular counterfeit The Mane Choice Product in the marketplace. As to Defendants other than

The Mane Choice, The Mane Choice lacks knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 63.

       64.     As to itself, The Mane Choice denies making the referenced allegation and states

that the remaining allegations in Paragraph 64 of the Complaint state a legal conclusion to which

a response is not required. As to Defendants other than The Mane Choice, The Mane Choice lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

64.

       65.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 65 of the Complaint and, therefore, denies those

allegations.

       66.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 66 of the Complaint and, therefore, denies those

allegations.

       67.     The Mane Choice denies the allegations in Paragraph 67 of the Complaint.

       68.     As to itself, The Mane Choice denies filing complaints and is without information

or knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 68 of the

Complaint and, therefore, denies those allegations. As to Defendants other than The Mane Choice,

The Mane Choice lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 68.

       69.     As to itself, The Mane Choice denies filing complaints and is without information

or knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 69 of the




                                                   10
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 11 of 28 PageID #: 305




Complaint and, therefore, denies those allegations. As to Defendants other than The Mane Choice,

The Mane Choice lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 69.

       70.      As to itself, The Mane Choice admits that it has not performed a test purchase on

products sold by Plaintiff and denies the remainder of the allegations of Paragraph 70 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 70.

       71.      As to itself, The Mane Choice admits that it did not have specific knowledge of a

particular counterfeit The Mane Choice Product in the marketplace. As to Defendants other than

Mane Choice, The Mane Choice lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 71.

       72.      As to itself, The Mane Choice denies making the referenced allegations and states

that the remainder of the allegations of Paragraph 72 of the Complaint state a legal conclusion to

which a response is not required. As to Defendants other than The Mane Choice, The Mane Choice

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 72.

             DEFENDANTS REFUSED TO RETRACT THEIR FALSE REPORTS

       73.      As to itself, The Mane Choice states that the allegations of the first sentence of

Paragraph 73 are characterizations of fact to which no response is required, denies making the

referenced complaint, admits that it has not retracted any complaint, and denies the remaining

allegations of Paragraph 73 of the Complaint. As to Defendants other than The Mane Choice, The

Mane Choice lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 73.




                                                 11
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 12 of 28 PageID #: 306




       74.      As to itself, The Mane Choice is without knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 74, and denies that it has not attempted

to contact Plaintiff’s counsel. As to Defendants other than The Mane Choice, The Mane Choice

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 74.

       75.      As to itself, The Mane Choice is without knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 75, and denies that it has not attempted

to contact Plaintiff’s counsel. As to Defendants other than The Mane Choice, The Mane Choice

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 75.

       76.      As to itself, The Mane Choice denies making the referenced allegations, denies

making a complaint, admits that it has not retracted any such complaint, and denies the remaining

allegations of Paragraph 76. As to Defendants other than The Mane Choice, The Mane Choice

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 76.

                                     HARM TO PLAINTIFF

       77.      The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 77 of the Complaint and, therefore, denies those

allegations.

       78.      The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 78 of the Complaint and, therefore, denies those

allegations.

       79.      As to itself, The Mane Choice denies the allegations in Paragraph 79 of the




                                                 12
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 13 of 28 PageID #: 307




Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 79.

       80.     As to itself, The Mane Choice denies the allegations in Paragraph 80 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 80.

       81.      The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 81 of the Complaint and, therefore, denies those

allegations.

       82.     The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 82 of the Complaint and, therefore, denies those

allegations.

       83.     As to itself, The Mane Choice denies the allegations of Paragraph 83 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 83.

       84.     As to itself, The Mane Choice denies the allegations of Paragraph 84 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 84.

       85.     As to itself, The Mane Choice denies making a complaint, lacks knowledge or

information sufficient to form a belief as to the truth of the allegations regarding Plaintiff’s

performance metrics, and states that the remaining allegations of Paragraph 85 of the Complaint

state a legal conclusion to which a response is not required. As to Defendants other than The Mane

Choice, The Mane Choice lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 85.




                                                 13
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 14 of 28 PageID #: 308




       86.      The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 86 of the Complaint and, therefore, denies those

allegations.

       87.      The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 87 of the Complaint and, therefore, denies those

allegations.

       88.      As to itself, The Mane Choice denies making a complaint or review and lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 88 of the Complaint. As to Defendants other than The Mane Choice, The Mane Choice

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 88.

                              COUNT I (DECLARATORY JUDGMENT)

       89.      The Mane Choice repeats, realleges, and incorporates by reference its responses to

the allegations set forth in the preceding Paragraphs, as if fully set forth herein.

       90.      The Mane Choice admits that it manufactures and distributes The Mane Choice

Products and states that the remaining allegations of Paragraph 90 of the Complaint state a legal

conclusion to which no response is required.

       91.      The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 91 of the Complaint and, therefore, denies those

allegations.

       92.      As to itself, The Mane Choice denies the allegations of Paragraph 92 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 92.




                                                  14
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 15 of 28 PageID #: 309




       93.      As to itself, The Mane Choice is without information or knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 93 of the Complaint and, therefore,

denies those allegations. As to Defendants other than The Mane Choice, The Mane Choice lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

93.

       94.     As to itself, The Mane Choice denies making a complaint and is without

information or knowledge sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 94 of the Complaint and, therefore, denies those allegations. As to Defendants other

than The Mane Choice, The Mane Choice lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 94.

       95.     As to itself, The Mane Choice denies making a complaint and is without

information or knowledge sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 95 of the Complaint and, therefore, denies those allegations. As to Defendants other

than The Mane Choice, The Mane Choice lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 95.

       96.     As to itself, The Mane Choice denies making a complaint and is without

information or knowledge sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 96 of the Complaint and, therefore, denies those allegations. As to Defendants other

than Mane Choice, The Mane Choice lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 96.

       97.     As to itself, The Mane Choice denies making a complaint and is without

information or knowledge sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 97 of the Complaint and, therefore, denies those allegations. As to Defendants other




                                                  15
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 16 of 28 PageID #: 310




than The Mane Choice, The Mane Choice lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 97.

        98.       Paragraph 98 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice admits that there is controversy

between The Mane Choice and Trading Collective regarding the facts of this case for the purpose

of this action.

        99.       Paragraph 99 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

        100.      Paragraph 100 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

                       COUNT II – FALSE OR MISLEADING REPRESENTATION
                        AND UNFAIR COMPETITION UNDER 15 U.S.C. § 1125

        101.      The Mane Choice repeats, realleges, and incorporates by reference its responses to

the allegations set forth in the preceding Paragraphs, as if fully set forth.

        102.      The Mane Choice admits that the Complaint purports to include an action for false

or misleading representation of fact and unfair competition under 15 U.S.C. § 1125(a) and denies

any remaining allegations in Paragraph 102 of the Complaint.

        103.      As to itself, The Mane Choice is without information or knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 103 of the Complaint and, therefore,

denies those allegations. As to Defendants other than The Mane Choice, The Mane Choice lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

103.



                                                  16
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 17 of 28 PageID #: 311




       104.    The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 104 of the Complaint and, therefore, denies those

allegations.

       105.    The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 105 of the Complaint and, therefore, denies those

allegations.

       106.    Paragraph 106 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

106 of the Complaint.

       107.    As to itself, The Mane Choice denies the allegations in Paragraph 107 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 107.

       108.    Paragraph 108 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

108 of the Complaint.

       109.    Paragraph 109 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

109 of the Complaint.

       110.    Paragraph 110 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

110 of the Complaint.

       111.    Paragraph 111 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph




                                                 17
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 18 of 28 PageID #: 312




111 of the Complaint.

       112.    Paragraph 112 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

112 of the Complaint.

       113.    Paragraph 113 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

113 of the Complaint.

       114.    Paragraph 114 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

114 of the Complaint.

       115.    Paragraph 115 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

115 of the Complaint.

       116.    Paragraph 116 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

       117.    Paragraph 117 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

       118.    Paragraph 118 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.




                                                18
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 19 of 28 PageID #: 313




                  COUNT III – UNFAIR COMPETITION PURSUANT TO
                         THE DELAWARE COMMON LAW

       119.    The Mane Choice repeats, realleges, and incorporates by reference its responses to

the allegations set forth in the preceding Paragraphs, as if fully set herein.

       120.    The Mane Choice admits that the Complaint purports to include an action for unfair

competition arising under the common law of the State of Delaware.

       121.    Paragraph 121 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

121 of the Complaint.

       122.    Paragraph 122 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

122 of the Complaint.

       123.    Paragraph 123 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

123 of the Complaint.

       124.    Paragraph 124 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

       125.    Paragraph 125 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

       126.    Paragraph 126 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.



                                                  19
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 20 of 28 PageID #: 314




                       COUNT IV – TORTIOUS INTERFERENCE
                     WITH CONTRACT AND BUSINESS RELATIONS

       127.    The Mane Choice repeats, realleges, and incorporates by reference its responses to

the allegations set forth in the preceding Paragraphs, as if fully set forth herein.

       128.    The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 128 of the Complaint and, therefore, denies those

allegations.

       129.    The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 129 of the Complaint and, therefore, denies those

allegations.

       130.    As to itself, The Mane Choice denies the allegations in Paragraph 130 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 130.

       131.    As to itself, The Mane Choice denies the allegations in Paragraph 131 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 131.

       132.     Paragraph 132 of the Complaint states a legal conclusion to which a response is

not required. To the extent a response is required, The Mane Choice denies the allegations in

Paragraph 132 of the Complaint.

       133.    Paragraph 133 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

133 of the Complaint.

       134.    As to itself, The Mane Choice denies the allegations in Paragraph 134 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or



                                                  20
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 21 of 28 PageID #: 315




information sufficient to form a belief as to the truth of the allegations of Paragraph 134.

       135.    As to itself, The Mane Choice denies the allegations in Paragraph 135 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 135.

       136.    As to itself, The Mane Choice denies the allegations in Paragraph 136 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 136.

       137.    Paragraph 137 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

137 of the Complaint.

       138.    As to itself, The Mane Choice denies making a complaint, admits that it has not

withdrawn any complaint, and denies the remaining allegations in Paragraph 138 of the Complaint.

As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 138.

       139.    As to itself, The Mane Choice admits that it has not performed a test purchase on

products sold by Plaintiff and denies the remainder of the allegations of Paragraph 139 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 139.

       140.    As to itself, The Mane Choice denies making any accusation and states that the

remaining allegations in Paragraph 140 of the Complaint state a legal conclusion to which a

response is not required. To the extent a response is required, The Mane Choice denies the

allegations in Paragraph 140 of the Complaint. As to Defendants other than The Mane Choice, The

Mane Choice lacks knowledge or information sufficient to form a belief as to the truth of the




                                                 21
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 22 of 28 PageID #: 316




allegations of Paragraph 140.

       141.    Paragraph 141 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective

has been damaged.

       142.    Paragraph 142 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

       143.    Paragraph 143 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

                                     COUNT V – DEFAMATION

       144.    The Mane Choice repeats, realleges, and incorporates by reference its responses to

the allegations set forth in the preceding Paragraphs, as if fully set forth herein.

       145.    As to itself, The Mane Choice denies the allegations in Paragraph 145 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 145.

       146.    The Mane Choice is without information or knowledge sufficient to form a belief

as to the truth of the allegations in Paragraph 146 of the Complaint and, therefore, denies those

allegations.

       147.    Paragraph 147 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

147 of the Complaint.

       148.    Paragraph 148 of the Complaint states a legal conclusion to which a response is not




                                                  22
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 23 of 28 PageID #: 317




required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

148 of the Complaint.

       149.    Paragraph 149 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

149 of the Complaint.

       150.    Paragraph 150 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

150 of the Complaint.

       151.    Paragraph 151 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

151 of the Complaint.

       152.    Paragraph 152 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

152 of the Complaint.

       153.    As to itself, The Mane Choice denies publishing statements and states that the

remaining allegations in Paragraph 153 of the Complaint state a legal conclusion to which a

response is not required. As to Defendants other than The Mane Choice, The Mane Choice lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

153.

       154.    Paragraph 154 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

154 of the Complaint.

       155.    Paragraph 155 of the Complaint states a legal conclusion to which a response is not




                                                23
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 24 of 28 PageID #: 318




required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

155 of the Complaint.

       156.    Paragraph 156 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

156 of the Complaint.

       157.    Paragraph 157 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

       158.    Paragraph 158 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

                                  COUNT VI – TRADE LIBEL

       159.    The Mane Choice repeats, realleges, and incorporates by reference its responses to

the allegations set forth in the preceding Paragraphs, as if fully set forth herein.

       160.    Paragraph 160 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

160 of the Complaint.

       161.    As to itself, The Mane Choice denies the allegations in Paragraph 161 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 161.

       162.    Paragraph 162 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

162 of the Complaint.




                                                  24
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 25 of 28 PageID #: 319




       163.    As to itself, The Mane Choice denies the allegations in Paragraph 163 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 163.

       164.     As to itself, The Mane Choice denies the allegations in Paragraph 164 of the

Complaint. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 164.

       165.    Paragraph 165 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies the allegations in Paragraph

165 of the Complaint.

       166.    As to itself, The Mane Choice denies making a complaint and lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

166. As to Defendants other than The Mane Choice, The Mane Choice lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 166.

       167.    Paragraph 167 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.

       168.    Paragraph 168 of the Complaint states a legal conclusion to which a response is not

required. To the extent a response is required, The Mane Choice denies that Trading Collective is

entitled to any relief whatsoever.




                                                 25
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 26 of 28 PageID #: 320




                              ANSWER TO PRAYER FOR RELIEF

        Trading Collective’s prayer for relief states legal conclusions to which no response is

required, but to the extent that a response is required, The Mane Choice denies them and

specifically asserts that Trading Collective is not entitled to any relief sought in its prayer for relief

against Trading Collective. Trading Collective’s prayer for relief should be denied in its entirety,

with prejudice, and Trading Collective should receive nothing.

                                   DEMAND FOR JURY TRIAL

        Trading Collective’s demand for a jury trial is a request to which a response is not required.

                           AFFIRMATIVE AND OTHER DEFENSES

                                          FIRST DEFENSE

                    (Failure to state a claim upon which relief may granted)

        1.      Upon information and belief, Trading Collective’s claims fail to state a cause of

action upon which relief may be granted.

                                        SECOND DEFENSE

                    (Failure to state a claim upon which relief may granted)

        2.      Upon information and belief, Trading Collective failed to plead certain claims with

the requisite particularity set forth in Fed. R. Civ. P. 9.

                                         THIRD DEFENSE

                                       (Statute of limitations)

        3.      To the extent that any given Amazon complaint was filed before March 3, 2018,

Trading Collective’s claims are barred by the applicable statute of limitations.




                                                   26
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 27 of 28 PageID #: 321




                                       FOURTH DEFENSE

                                       (Failure to mitigate)

        4.      Any damages alleged to have been sustained by Trading Collective were the direct

consequence of Trading Collective’s own actions or failure to act, or the actions or failure to act

of third parties for which The Mane Choice is not liable.

                                   ADDITIONAL DEFENSES

        5.      The Mane Choice reserves all affirmative defenses under Rule 8(c) of the Federal

Rules of Civil Procedure, the Trademark Act of the United States, and any other defenses at law

or in equity that may now exist or in the future be available based on discovery and further factual

investigation in this case.



                                     PRAYER FOR RELIEF

        WHEREFORE, Mane Choice prays for judgment against the Plaintiff as follows:

             A. That Plaintiff’s Complaint be dismissed with prejudice and the Plaintiff take

                nothing;

             B. For entry of judgment in favor of Mane Choice against Plaintiff on Plaintiff’s

                Complaint;

             C. That Plaintiff be required to pay Mane Choice’s costs of suit;

             D. That Mane Choice be awarded such other and further relief as the Court may deem

                just, reasonable, and proper.

        Mane Choice reserves the right to amend its Answer and Affirmative and Other Defenses

to raise additional defenses as warranted by subsequent investigation and/or analysis.




                                                 27
Case 1:20-cv-00311-MN Document 41 Filed 10/27/20 Page 28 of 28 PageID #: 322




                                          /s/ Jason J. Rawnsley
                                          Rudolf Koch (#4947)
                                          Jason J. Rawnsley (#5379)
                                          Dorronda R. Bordley (#6642)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          920 North King Street
                                          Wilmington, DE 19801
                                          (302) 651-7700
                                          koch@rlf.com
                                          rawnsley@rlf.com
                                          bordley@rlf.com

                                          Attorneys for Defendant
Dated: October 27, 2020                   The Mane Choice Hair Solution LLC




                                     28
